Title: To Thomas Jefferson from Tench Coxe, 5 September 1793
From: Coxe, Tench
To: Jefferson, Thomas



Northern Liberties Septr. 5th 1793

Mr. Coxe takes the liberty of suggesting to Mr. Jefferson the expediency of appointing Consuls in such of the ports of the British American islands as have partaken most in the privateers, which have carried in the vessels of the U. S. vizt. St. Kitts, (with an extension of power to all the British Islands lying to Windward of porto Rico) Jamaica, New Providence (with an extension of power to all the Bahamas) and Bermuda for the whole of that Island and the little Isles or Keys around it.
Mr. Coxe requests that Mr. Jefferson will do him the honor to send him a very summary statement of the Census of the U.S. as last made. The Name of each State, and each territorial Government, with the free persons and the slaves in each, will be sufficient. An informal minute, without date or signature, extracted from the records of the Department by one of the Gentlemen in the Office will be sufficient.
